Citation Nr: 0924016	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  02-13 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for Raynaud's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1976 to May 1976 
and from August 1978 to October 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In August 2003, the Veteran appeared at a Travel Board 
hearing before an Acting Veterans Law Judge who is no longer 
employed at the Board.  A transcript of the hearing has been 
associated with the claims folders.  The Veteran was offered 
another Board hearing and informed that, if he did not 
respond, it would be assumed he did not desire another 
hearing.  As he did not respond, the Board will proceed with 
its review.  

This case was remanded by the Board in July 2004 and December 
2006 for further development and is now ready for 
disposition.


FINDING OF FACT

The Veteran's Raynaud's syndrome is manifested by subjective 
complaints of burning pain, tingling sensation, numbness, and 
cold sensitivity and by objective findings of blanching of 
the digits upon cold exposure.  However, digital ulcers have 
not been shown.  


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for Raynaud's 
syndrome, but no more, have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.14, 4.25, 4.26, 4.104, Diagnostic Code (DC) 7117 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in February 2009 that fully addressed the 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Therefore, the 
Veteran was "provided the content-complying notice to which 
he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the claim was readjudicated, and a supplemental 
statement of the case was issued in May 2009.  Consequently, 
the Board finds that the duty to notify has been satisfied.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in June 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.

The Board acknowledges that the VCAA letter sent to the 
Veteran in February 2009 does not meet the additional 
notification requirements for increased rating claims, as set 
forth in Vazquez-Flores v. Peake.  The February 2009 
correspondence is, thus, not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the February 2009 VCAA letter requested that he 
submit all evidence in his possession that would indicate 
that his Raynaud's syndrome worsened in severity, including 
physician statements, physical and clinical findings, and lay 
statements.  Additionally, the May 2009 supplemental 
statement of the case informed him of the specific rating 
criteria used for the evaluation of his claim.  The 
supplemental statement of the case advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate 
Raynaud's syndrome.  Based on the evidence above, the Veteran 
can be expected to understand from the various letters from 
the RO what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements, testimony, and correspondence.  Specifically, 
during the VA examination in April 2009, he discussed the 
signs and symptoms of his disability, with particular 
emphasis on the impact that the disability had on his daily 
life.  For example, he described an impact on his ability to 
participate in wintertime outdoor activities and shop in cold 
stores.  These statements demonstrate his actual knowledge in 
understanding of the information necessary to support his 
claim for an increased rating.  Based on the above, the 
notice deficiencies do not affect the essential fairness of 
the adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records, VA treatment records, and private 
treatment records.  Although the VA attempted to obtain 
Social Security Administration (SSA) records, the SSA 
responded that such records were unable to be located.  
Further, the Veteran submitted additional records and written 
statements in support of his claim, and provided an 
opportunity to set forth his contentions during the August 
2003 Travel Board hearing.  Next, specific VA medical 
opinions pertinent to the issue on appeal were obtained in 
February 2001, April 2002, February 2006, and April 2009.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

The Board acknowledges that, in May 2008, the Veteran 
submitted a statement from a treating VA physician without a 
waiver of consideration of such evidence by the agency of 
original jurisdiction (AOJ).  Significantly, however, the 
evidence provided therein is essentially duplicative of 
evidence already of record and previously considered by the 
RO.  Consequently, the Board finds that a remand to accord 
the AOJ an opportunity to re-adjudicate the issue on appeal 
in light of this additional evidence is not necessary.  
38 C.F.R. § 19.31(b)(1) (2008).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  Separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2008).

In order to warrant a rating higher than the 
currently-assigned 20 percent evaluation under DC 7117, the 
evidence must show the following:

?	characteristic attacks of Raynaud's 
syndrome occurring at least daily 
(40 percent); or 
?	two or more digital ulcers and 
history of characteristic attacks 

Entitlement to a disability rating in excess of 20 percent 
for Raynaud's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1976 to May 1976 
and from August 1978 to October 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In August 2003, the Veteran appeared at a Travel Board 
hearing before an Acting Veterans Law Judge who is no longer 
employed at the Board.  A transcript of the hearing has been 
associated with the claims folders.  The Veteran was offered 
another Board hearing and informed that, if he did not 
respond, it would be assumed he did not desire another 
hearing.  As he did not respond, the Board will proceed with 
its review.  

This case was remanded by the Board in July 2004 and December 
2006 for further development and is now ready for 
disposition.


FINDING OF FACT

The Veteran's Raynaud's syndrome is manifested by subjective 
complaints of burning pain, tingling sensation, numbness, and 
cold sensitivity and by objective findings of blanching of 
the digits upon cold exposure.  However, digital ulcers have 
not been shown.  


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for Raynaud's 
syndrome, but no more, have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.14, 4.25, 4.26, 4.104, Diagnostic Code (DC) 7117 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in February 2009 that fully addressed the 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Therefore, the 
Veteran was "provided the content-complying notice to which 
he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the claim was readjudicated, and a supplemental 
statement of the case was issued in May 2009.  Consequently, 
the Board finds that the duty to notify has been satisfied.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in June 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.

The Board acknowledges that the VCAA letter sent to the 
Veteran in February 2009 does not meet the additional 
notification requirements for increased rating claims, as set 
forth in Vazquez-Flores v. Peake.  The February 2009 
correspondence is, thus, not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the February 2009 VCAA letter requested that he 
submit all evidence in his possession that would indicate 
that his Raynaud's syndrome worsened in severity, including 
physician statements, physical and clinical findings, and lay 
statements.  Additionally, the May 2009 supplemental 
statement of the case informed him of the specific rating 
criteria used for the evaluation of his claim.  The 
supplemental statement of the case advised him of the rating 
considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate 
Raynaud's syndrome.  Based on the evidence above, the Veteran 
can be expected to understand from the various letters from 
the RO what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements, testimony, and correspondence.  Specifically, 
during the VA examination in April 2009, he discussed the 
signs and symptoms of his disability, with particular 
emphasis on the impact that the disability had on his daily 
life.  For example, he described an impact on his ability to 
participate in wintertime outdoor activities and shop in cold 
stores.  These statements demonstrate his actual knowledge in 
understanding of the information necessary to support his 
claim for an increased rating.  Based on the above, the 
notice deficiencies do not affect the essential fairness of 
the adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records, VA treatment records, and private 
treatment records.  Although the VA attempted to obtain 
Social Security Administration (SSA) records, the SSA 
responded that such records were unable to be located.  
Further, the Veteran submitted additional records and written 
statements in support of his claim, and provided an 
opportunity to set forth his contentions during the August 
2003 Travel Board hearing.  Next, specific VA medical 
opinions pertinent to the issue on appeal were obtained in 
February 2001, April 2002, February 2006, and April 2009.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

The Board acknowledges that, in May 2008, the Veteran 
submitted a statement from a treating VA physician without a 
waiver of consideration of such evidence by the agency of 
original jurisdiction (AOJ).  Significantly, however, the 
evidence provided therein is essentially duplicative of 
evidence already of record and previously considered by the 
RO.  Consequently, the Board finds that a remand to accord 
the AOJ an opportunity to re-adjudicate the issue on appeal 
in light of this additional evidence is not necessary.  
38 C.F.R. § 19.31(b)(1) (2008).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  Separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2008).

In order to warrant a rating higher than the 
currently-assigned 20 percent evaluation under DC 7117, the 
evidence must show the following:

?	characteristic attacks of Raynaud's 
syndrome occurring at least daily 
(40 percent); or 
?	two or more digital ulcers and 
history of characteristic attacks 
(60 percent).

38 C.F.R. § 4.104, DC 7117.  Characteristic attacks are 
defined as sequential color changes of the digits of one or 
more extremities lasting minutes to hours, sometimes with 
pain and paresthesias, and precipitated by exposure to cold 
or by emotional upsets.  The evaluations are noted to be for 
Raynaud's disease as a whole, regardless of the number of 
extremities involved or whether the nose and ears are 
involved.  38 C.F.R. § 4.104, Note following DC 7117.  

After a review of the evidence, the Board finds that a 40 
percent rating, but no more, is warranted under DC 7117.  The 
Veteran was afforded a VA examination in February 2001, at 
which time there was no color change of the fingers or toes 
or other evidence of Raynaud's disease.  Examination of the 
extremities revealed no edema or varicose veins.  The Veteran 
reported that his fingers become cold when he is in cooler 
environments, but denied any history of angioneurotic edema 
or laryngeal edema.  Although the examiner recognized a 
diagnoses of Raynaud's disease, he found it to be 
asymptomatic at that time.  

Correspondence received from the Veteran's VA physician in 
May 2001 indicated that he had a history of Raynaud's 
syndrome since 1976 and also suffered from chronic finger 
numbness.  He explained that the Veteran must avoid chilling 
any part of the body, to include immersing his hands in 
water.  The Veteran was noted to be taking medication to help 
control the frequency of his Raynaud's episodes, but 
continued to experience Raynaud's nonetheless.  

June 2001 correspondence from another VA treating physician 
indicated that the Veteran lost his job as a cook due to the 
increased frequency and duration of his Raynaud's syndrome 
episodes.

The Veteran was afforded another VA examination in April 
2002, at which time his symptoms were found to be consistent 
with Raynaud's disease.  There was no evidence of rashes, 
lesions, or ulcers on his fingers.  There was no evidence of 
edema, varicose veins, or residuals of frostbite.  There was 
no redness, heat, swelling, effusion, drainage, abnormal 
movement, instability, or weakness in his extremities.  
However, the Veteran reported swelling, pain, and numbness in 
his hands and feet daily.  

He was afforded a VA arteries and veins examination in 
February 2006, at which time the examiner reviewed his claims 
file and medical records for the purpose of conducting the 
examination.  There were no ulcers noted and no 
autoamputations or other new findings associated with 
Raynaud's syndrome.  When exposed to cold, the skin of the 
hands blanched slightly.  The Veteran complained of pain in 
his hands upon exposure to cold.  The fingernails, while 
slightly hypopigmented, did not appear to be significantly 
abnormal in any way.  The examiner diagnosed him with 
Raynaud's syndrome which was mildly to moderately disabling 
in cold weather only, and opined that his attacks were 
intermittent.  

June 2008 correspondence from the Veteran's VA primary care 
nurse practitioner indicated that the Veteran had complained 
of an increase of tingling and numbness in his right foot and 
both hands.  He described a "burning" sensation that occurs 
several times per day, becoming worse at night and disturbing 
his sleep and activities of daily living.  Symptoms worsen in 
the wintertime and during periods of stress.  

The Veteran was afforded his most recent VA arteries and 
veins examination in April 2009, at which time he was 
diagnosed with chronic Raynaud's disease.  He reported that 
he experiences mild Raynaud's attacks approximately three to 
four times daily, usually upon exposure to cold water.  He 
further reported that it was not uncommon for him to awaken 
in the morning with a mild Raynaud's attack.  Upon 
examination, the examiner noticed blanching of his fingers 
within 90 seconds of cold exposure.  At this time, the 
Veteran complained of a "pins and needles" sensation in 
that hand.  The examiner then warmed the hand and those 
symptoms rapidly disappeared.  There was no evidence of skin 
changes on the tips of the fingers.  The examiner opined that 
any numbness in the Veteran's lower extremities was likely 
related to his lower back spinal root pathology.  The 
examination was conducted after a thorough review of the 
Veteran's claims file and electronic VA treatment records.

In assigning high probative value to the February 2006 and 
April 2009 VA examination reports, the Board notes that the 
examiners had the claims file for review, specifically 
discussed the findings in the claims file, reviewed VA 
treatment records, obtained a reported history from the 
Veteran, and conducted complete examinations.  There is no 
indication that the VA examiners were not fully aware of the 
Veteran's past medical history or that the examiners 
misstated any relevant fact.  Moreover, there is no 
contradicting medical evidence of record.  Therefore, the 
Board finds the VA examiners' opinions to be of great 
probative value.

Outpatient treatment records show on-going complaints 
associated with Raynaud's disease.  Significantly, the 
Veteran had reported finger numbness and burning pain 
followed by coolness when his hands are immersed in water.  
In addition, he has described an intolerance to cold and has 
been seen on multiple occasions at the Rheumatology Clinic.  
[Indeed, according to a recently-received letter dated in May 
2009, a treating VA physician attested to the Veteran's 
"attacks of pain in . . . [his] hands and legs and a lot of 
muscle spasm."]  

Given that the Veteran has demonstrated characteristic 
attacks of Raynaud's disease on a daily basis, the Board 
finds that the criteria for a 40 percent evaluation are met 
under DC 7117.  However, no higher that a 40 percent rating 
is warranted under DC 7117.  Simply put, the claims folder 
contains no competent evidence of the presence of digital 
ulcers.  See, e.g., April 2002 and February 2006 VA 
examination reports.  Given that no digital ulcers are shown, 
there is no basis for a 60 percent rating under DC 7117 at 
this time.

The Board has also considered the Veteran's statements.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
the Veteran is not competent to identify a specific level of 
disability of Raynaud's syndrome, according to the 
appropriate diagnostic code.  See Robinson v. Shinseki, 
557 F.3d 1355 (2009).  

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
disability; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disabilities are evaluated, 
more probative than the Veteran's assessment of the severity 
of his disabilities.  In sum, after a careful review of the 
evidence of record, the Board finds that the benefit of the 
doubt rule is not applicable and the appeal is denied.

Next, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  Specifically, there has been no 
showing by the Veteran that his service-connected Raynaud's 
syndrome has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  

Indeed, the evidence reflects that his care has been on an 
outpatient basis.  Moreover, although the record suggests 
that he was terminated years ago from his position as a cook 
after his refusal to engage in activities that would 
aggravate his symptoms, he later found employment as a 
security guard and is currently studying for a career in the 
ministry.  Significantly, at the April 2009 VA veins and 
arteries examination, the examiner concluded that the effects 
of this disability on the Veteran's occupation are 
"essentially negligible."  

The Board acknowledges that, in a May 2009 letter, a treating 
VA physician asserted that the Veteran's "physical 
impairment interferes with his work to the point that it 
prevents him . . . [from] function[ing] in a normal job as a 
security guard."  In any event, the doctor did not specify 
how the Veteran's Raynaud's syndrome results in marked 
interference with his employment.  Indeed, the physician then 
concluded that the Veteran's "compensation needs to be 
upgraded accordingly."  

In this regard, the Board notes that 38 C.F.R. § 4.1 
specifically stipulates that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the ratings assigned therein.  

What the evidence in the present case does not show is that, 
at any time during the current appeal, did the Veteran's 
Raynaud's syndrome result in unusual disability or impairment 
that rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  For 
these reasons [e.g., in the absence of evidence that this 
service-connected disorder has resulted in marked 
interference with employment or has necessitated frequent 
periods of hospitalization], the Board finds that the 
criteria for referral for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating of 40 percent, but no more, for Raynaud's 
syndrome is granted, subject to the governing criteria 
applicable to the payment of monetary benefits. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


